UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7433


WALTER COLUMBUS SIMMONS,

                Plaintiff - Appellant,

          v.

SURRY COUNTY,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:13-cv-00359-WO-JLW)


Submitted:   November 19, 2013             Decided: November 22, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Walter Columbus Simmons, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Walter Columbus Simmons seeks to appeal the district

court’s     order    accepting    the   recommendation       of    the    magistrate

judge and dismissing his 42 U.S.C. § 1983 (2006) complaint.                       We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

             Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                        “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

             The district court’s order was entered on the docket

on   July   17,     2013.   The    notice     of    appeal   was    filed,   at   the

earliest, on September 4, 2013.               Because Simmons failed to file

a timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                      We dispense with

oral   argument       because    the    facts      and   legal    contentions     are

adequately     presented    in    the    materials       before    this   court   and

argument would not aid the decisional process.

                                                                          DISMISSED




                                          2